    Case: 4:20-cv-00670-AGF Doc. #: 47 Filed: 09/03/21 Page: 1 of 4 PageID #: 243




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

    THOMAS CARTER, et al.,                     )
                                               )
              Plaintiffs,                      )
                                               )
        vs.                                    ) No. 4:20-CV-00670-AGF
                                               )
    ZUKHRIDDIN KHAYRULLAEV, et al.,            )
                                               )
              Defendants.                      )
                                               )

                              MEMORANDUM & ORDER

         This matter is before the Court on Plaintiff Thomas Carter’s motion to compel

discovery, (Doc. No. 30), and Defendant Landstar Ranger’s motion for protective order.

(Doc. No. 31). Landstar Ranger’s motion is responsive to Plaintiff’s motion to compel.

Plaintiff raises claims for wrongful death (Count II) and negligent entrustment (Count V)

against Defendant Landstar Ranger. (Doc. No. 1-3). Plaintiff’s claims stem from an

automobile collision between a tractor-trailer driven by Defendant Zukhriddin

Khayrullaev and Margaret Carter, Plaintiff’s wife, resulting in her death. Plaintiff alleges

Landstar Ranger entered into an agreement with General Electric Power and Water and

pursuant to that agreement acted as a carrier for the load Khayrullaev was transporting.

Id. at ¶¶ 34, 36, 48. Landstar Ranger denies these allegations. (Doc. No. 6).

         Plaintiff now seeks production of a document governing the relationship between

General Electric and Landstar Ranger. 1 (Doc. No. 30). Landstar Ranger asks the Court


1
    In Plaintiff’s motion to compel, Plaintiff references two documents—the “GE Master
 Case: 4:20-cv-00670-AGF Doc. #: 47 Filed: 09/03/21 Page: 2 of 4 PageID #: 244




to deny the motion to compel or to enter a protective order prohibiting the disclosure of

the document. (Doc. No. 32 at 1). Plaintiff contends the document relates to the

authority with which Landstar Ranger operates and its ability to contract or subcontract

with other Defendants, and the documents are necessary for Plaintiff’s expert witnesses

to prepare their testimony. Landstar Ranger objects, arguing the agreement is a

privileged trade secret, irrelevant, and unlikely to lead to the discovery of admissible

evidence.

       “District courts are accorded wide discretion in dealing with discovery matters.”

Centrix Fin. Liquidating Tr. v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa, No. 4:12–

MC–624–JAR, 2013 WL 3225802, at *2 (E.D. Mo. June 25, 2013) (citing Cook v.

Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988)). “Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1). Courts construe Rule

26(b)(1) broadly, see Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978), and

parties wishing to limit the scope of discovery must do so by seeking a court order. Fed.

R. Civ. P. 26(b)(1).




Services Agreement” and the “Broker Carrier Agreement with American Power.” (Doc.
No. 30 at 1). In Landstar Ranger’s Motion for Protective order, it only references one
document, which it refers to as the “GE Master Services Agreement(s) between Landstar
Ranger, Inc. and GE.” (Doc. No. 32 at 1). In Plaintiff’s sur-reply to Landstar Ranger’s
Motion for Protective Order, Plaintiff appears to be seeking only one document, the
agreement with General Electric: “The court has broad discretion in ordering the
disclosure of this document.” (Doc. No. 36 at 2) (emphasis added).
                                              2
 Case: 4:20-cv-00670-AGF Doc. #: 47 Filed: 09/03/21 Page: 3 of 4 PageID #: 245




       “Upon a showing by the requesting party that the discovery is relevant, the burden

is on the party resisting discovery to explain why discovery should be limited.” Dapron v

Spire, Inc. Ret. Plans Comm., 329 F.R.D. 223, 227 (E.D. Mo. Jan. 9, 2019) (citing

CitiMortgage, Inc. v. Allied Mortg. Grp., Inc., No. 4:10-CV-01863 JAR, 2012 WL

1554908, at *2 (E.D. Mo. May 1, 2012)). The party seeking to limit discovery must

“establish grounds for not providing the discovery that are specific and factual.” Vallejo

v. Amgen, Inc., 903 F.3d 733, 743 (8th Cir. 2018) (citations omitted). When the objection

to discovery arises from a claim of privilege, the party to benefit from the privilege bears

the burden of establishing the right to invoke its protection. Hollins v. Powell, 773 F.2d

191, 196 (8th Cir. 1985).

       Landstar Ranger’s assertion that the GE Agreement is a trade secret does not bar

the discovery of the document. See Taiyo Int'l, Inc. v. Phyto Tech Corp., 275 F.R.D. 497,

500 (D. Minn. 2011) (citing Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443

U.S. 340, 362 (1979)). Landstar Ranger further asserts that the motion to compel should

be denied because whether it functioned as a broker or a carrier is irrelevant. Plaintiff

responds that the relationship between Landstar Ranger and General Electric is relevant

not only to the issue of whether Landstar Ranger acted as a carrier, but also to issues of

agency and the authority of the parties to subcontract with each other, as well as

Plaintiff’s expert’s analysis. Landstar Ranger has denied being a “carrier” and entering

into a contractual agreement with General Electric relevant to the load at issue in this

matter. The agreement is relevant and must be produced.

       Landstar Ranger further asks this Court to enter a protective order, which Plaintiff

                                              3
 Case: 4:20-cv-00670-AGF Doc. #: 47 Filed: 09/03/21 Page: 4 of 4 PageID #: 246




does not oppose. As such, the Court will order the parties to meet and confer and submit

a joint proposed productive order.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to compel is GRANTED.

(Doc. No. 30).

       IT IS FURTHER ORDERED that Defendant’s motion for protective order is

GRANTED in part and DENIED in part. (Doc. No. 31). The motion is granted insofar

as it requests a protective order and denied to the extent it requests the Court deny

Plaintiff’s motion to compel.

       IT IS FURTHER ORDERED that the parties shall meet and confer and submit a

joint proposed protective order by September 10, 2021. Landstar Ranger shall produce

the General Electric contract pursuant to the protective order.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 3rd day of September, 2021.




                                              4
